DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action replaces the previous office action dated 12/21/2021. Claims 1-7 have been canceled. Claims 8-11 are pending in this office action, of which claims 8 and 11 are independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The claims recite a sample category identification device used to identify a category to which a target sample belongs from among a plurality of categories for classifying a sample, criteria being set for each of the plurality of categories, the sample category identification device comprising: a) a storage unit configured to store a database in which one or a plurality of terms related to criteria determined in advance for each of the plurality of categories are associated with each of the plurality of categories; b) a target sample information input reception unit configured to receive an input of target sample information which is linguistic information including a term that characterizes the target sample; c) a category candidate extraction unit configured to compare the term included in the target sample information with e) a criteria information input reception unit configured to receive an input of criteria information which is linguistic information in which predetermined criteria are described for one category; f) a morphological analysis unit configured to extract one or a plurality of terms from the criteria information by performing a morpheme analysis of the criteria 3U.S. Patent ApplicationCustomer No. 74,712information; and g) a database storage unit configured to store the extracted one or plurality of terms associated with the one category in the database, wherein the morphological analysis unit extracts a key phrase from the criteria information and a term composed of a combination of a numeric value, a unit of a physical quantity, and a predetermined term showing a magnitude relationship to the numeric value, included in the key phrase, and generates a formula based on them, and wherein the database storage unit is further configured to store the formula associated with the one category in the database,  as drafted, under its broadest reasonable interpretation, covers performance of the limitation as mental processes but for the recitation of a sample category identification device, a core computer and one or a plurality of terminal computers. For example, the “store”, “receive”, “compare”, “present”, “receive”, “extract” and store, steps in the context of this claim encompasses the storing data in a table/database, receiving input/data, comparing data, presenting, extracting and storing information which can be performed by mentally or using pen and pencil. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as mental process but for the recitation of computer using generic method or techniques to perform the recited functions, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, claims 8 and 11 recite abstract idea. 
This judicial exception is not integrated into a practical application because the claim recites additional elements “a sample category identification device”, “a storage unit”, “a database”, “a target sample information input reception unit”, “a category candidate extraction unit”, a category candidate presentation unit”, “a criteria information input reception unit”, “a morphological analysis unit” and “a database storage unit” of claim 8 and “a core computer” and “terminal computers” in claim 11. The sample category identification device is to identify a category to which a target sample belongs, the storage unit to store a database, the target sample information input reception unit to receive an input, the category candidate extraction unit to compare the term and the category candidate presentation unit to present. These are amounts to extra-solution activity for the claimed steps (MPEP 2106.05(g) ): i.e. pre-solution activity of storing, taking input for use in the claimed process) and are recited at a high level of generality (i.e., storing data, receiving data, comparing and presenting). Accordingly, this additional limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claimed steps simply used computer as tool to perform the generic computer functions. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements recited in the claims amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. Therefore the claim is not patent eligible.

As to claims 9-10, there is no indication that the element (receive input of criteria information, performing morphological analysis of the criteria information, extracting noun and verb from the criteria information, numerical analysis of a term) improves the functioning of a computer or improve any other technology. It merely provides conventional computer implementation. Therefore, the claims do not amount to more than the abstract idea.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a storage unit configured to store a database in which one or a plurality of terms related to criteria determined in advance for each of the plurality of categories are associated with each of the plurality of categories” in claim 8.
“a target sample information input reception unit configured to receive an input of target sample information which is linguistic information including a term that characterizes the target sample;” in claim 8.
“a category candidate extraction unit configured to compare the term included in the target sample information with the one or a plurality of terms corresponding to each of the plurality of categories to extract candidates of categories to which the target sample belongs from among the plurality of categories based on a degree of match;” in claim 8.
“a category candidate presentation unit configured to present extracted category candidates to a user” in claim 8. 
“a criteria information input reception unit configured to receive an input of criteria information which is linguistic information in which predetermined criteria are described for one category;” in claims 8 and 11.
“a morphological analysis unit configured to extract one or a plurality of terms from the criteria information by performing a morpheme analysis of the criteria information;” in claims 8 and 11.   
g) a database storage unit configured to store the extracted one or plurality of terms associated with the one category in the database.” In claims 8 and 11.
“a measurement data reading unit configured to read measurement data by receiving an input of measurement data of a target sample;” in claim 10.
“a determination unit configured to determine a pass or fail of the target sample by extracting a term of a combination of a numeric value and a predetermined unit of a physical quantity from one or a plurality of terms related to the predetermined criteria as a threshold value and comparing the physical quantity included in the measurement data with the threshold value, for each category candidate extracted by the category candidate extraction unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification paragraph 0042 that the data processing unit is a personal computer and these functional blocks are implemented by executing analysis system programs installed in the computer and Fig. 1, as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
The following claims are objected to because of the following informalities: 
It is not clear whether claim 10 is independent claim or depends on independent claim.
Claim 10 recites “in addition ……..as recited in claim 1”- claim 1 is a canceled claim.  
Claim 11, recites “The analysis network system”, lacks antecedent basis and is not clear as to which “analysis network system” referring to. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cras, US 20100094844 A1 (hereinafter “Cras”) and in view of Gillam et al., US 20120016660 A1 (hereinafter “Gillam”).

As to claims 8 and 11,
Cras teaches a sample category identification device used to identify a category to which a target sample belongs from among a plurality of categories for classifying a sample (Cras, para 0023 for Given a piece of text and a set of linguistic entity categories, such systems can reduce the words of the text to a base form (i.e., stemming), identify variants (including the normal form) of any known entity in this text, and return an indication of the found entities with the linguistic entity categories to which they belong) , criteria being set for each of the plurality of categories (Cras, para 0024, Object-specific linguistic entity categories 150 include several object-specific linguistic entity categories), the sample category identification device comprising: 
a) a storage unit configured to store a database in which one or a plurality of terms related to criteria determined in advance for each of the plurality of categories are associated with each of the plurality of categories (Cras, para 0042-0044, that name catalog (i.e., storage unit) 346 would provide at least one standard Subject Type category. It is expected, but not mandatory, that most SACs would be Dimension Types, Subject Types, and Analysis Types. Standard Dimension categories could also be provided for some well-known, standardized concepts such as countries, languages, calendars, etc.. with para 0047, Categories 350 are created by pre-processor 330 based on semantic objects of semantic layer 310 and the values of those objects as stored in data sources 320 and 325 (i.e., storage) with para 0083 for each name catalog 713 may be augmented with all available SACs that are Subject Type, Dimension Type, and Analysis Type categories); 
b) a target sample information input reception unit configured to receive an input of target sample information which is linguistic information including a term that characterizes the target sample (Cras, para 0071, a plurality of linguistic entities and linguistic entity categories are extracted from the text. As described above, linguistic processor 520 may extract the linguistic entities by stemming word(s) of the text and identifying entities of name catalog 526 which correspond to the stemmed values. Also extracted are the linguistic entity categories of name catalog 526 which are associated with each extracted linguistic entity); 
c) a category candidate extraction unit configured to compare the term included in the target sample information with the one or a plurality of terms corresponding to each of the plurality of categories to extract candidates of categories to which the target sample belongs from among the plurality of categories based on a degree of match (Cras, para 0067, Linguistic processor 520 receives input text 510(i.e., target sample) and processes input text 510 according to systems that are or become known. For example, stemmer 522 may stem words and phrases of input text 510 and, for each stem, extractor 524 may identify any linguistic entities of name catalog 526 (i.e., extract candidate category) which match the stem. Each identified linguistic entity is associated with a linguistic entity category of name catalog 526 with para 0037-0038 matches with classes and sub-classes corresponds to degree of match); and 
d) a category candidate presentation unit configured to present extracted category candidates to a user (Cras, para 0138, a track may be created which relates each visualization back to the words in the initial text that were used to build it. For each Analysis Type category that appears in an Analysis Context, the position of the entities found in the text for this category are noted. If a category is propagated from one Analysis Context to the next, so are the positions of its entities. Therefore, any given Analysis Context can be related to words in the current clause, or in previous clauses, sentences or paragraphs. A visualization may then be traced back to the semantic layer query that was used to build it, to the source Analysis Context, and then back to its original words. If a user selects a given visualization, the corresponding original words in the text may be highlighted). 
e) a criteria information input reception unit configured to receive an input of criteria information which is linguistic information in which predetermined criteria are described for one category (Cras, Fig. 2 step 225 create a custom linguistic entity category associated with the semantic object); 
f) a morphological analysis unit configured to extract one or a plurality of terms from the criteria information by performing a morpheme analysis of the criteria information (Cras, Fig. 7 element 710 corresponds to morphological analysis unit. And para 0023, Given a piece of text and a set of linguistic entity categories, such systems can reduce the words of the text to a base form (i.e., stemming) (i.e., morpheme analysis), identify variants (including the normal form) of any known entity in this text, and return an indication of the found entities with the linguistic entity categories to which they belong); and  
 g) a database storage unit configured to store the extracted one or plurality of terms associated with the one category in the database (Cras, para 0047, Categories 350 are created by pre-processor 330 based on semantic objects of semantic layer 310 and the values of those objects as stored in data sources 320 and 325 (i.e., storage)).  
Cras teaches the invention as claimed above, Cras does not explicitly teach wherein the morphological analysis unit extracts a key phrase from the criteria information and a term composed of a combination of a numeric value, a unit of a physical quantity, and a predetermined term showing a magnitude relationship to the numeric value, included in the key phrase, and generates a formula based on them, and wherein the database generation unit generates a database by associating the formula with the one category.
However, Gillam teaches wherein the morphological analysis unit extracts a key phrase from the criteria information (Gillam, para 0145 and 0153-0155, the NDO 950 includes, for each name phrase, an indication of at least one country or culture having names that include the name phrase, particularly those name phrases (i.e., key phrase) that are included in the set as a given name or as a surname. For each indicated country or culture, the NDO 950 also includes an indication of the number of names, from among the set of names, that include the name phrase and that are representative of the country or culture. In one embodiment, the NDO 950 includes information describing name phrases from approximately one billion culturally-diverse personal names.) and 
a term composed of a combination of a numeric value, a unit of a physical quantity, and a predetermined term showing a magnitude relationship to the numeric value, included in the key phrase (Gillam, para 0145, 0153-0155, referring to FIGS. 11 and 12, For each of the rows 1170a-1170n, the country column 1160 indicates one or more countries or cultures with names that include the corresponding name phrase. For example, names from the United States, Holland, and Vietnam include the name phrase "Van," as is indicated by the information at the intersection of row 1170h and the country column 1160. The country column 1160 also includes an indication of a relative proportion of the names that include the name phrase among the one or more countries or cultures. For example, 70% of the names that include the name phrase "Van" are from Vietnam (i.e., magnitude relationship to the numeric value), 20% are from Holland, and 10% are from the United States, as is indicated by the information at the intersection of row 1170h and the country column 1160), and 
generates a formula based on them, (Gillam, para 0076 for the system executes name variant generation module 104, which pre-processes the names according to culture-specific rules to generate query regularizations (i.e., formula), based on algorithms adapted specifically for the cultural origin (i.e., category) of the name in question, as determined by the name classifier. Variant generation module 104 also generates query expansions, i.e., identifies expected variants of the name to enhance matching capability), and 
wherein the database storage unit is further configured to store the formula associated with the one category in the database (Gillam, para 0061 for the features of the present invention may be selectively used in various combinations is depending on the requirements of the particular application. A callable set of library routines include an intelligent preprocessor and a name evaluator that produces a score comparing a query name and database name, based on a variety of user-adjustable parameters (i.e., formula associated with…database). The user-controlled parameters permit tuning of the search methodologies for specific custom applications, so as to achieve desired levels of precision and recall for name searching in widely varying operational settings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cras by including the improved system and method for searching name-based records and for determining the degree of similarity between name representations by parsing a group of names correctly and consistently, particularly when names within the group represent multiple cultures and determine the magnitude of relationship among countries and cultures as taught by Gillam.

As to claim 9,
The combination of Cras and Gillam teaches the sample category identification device as recited in claim 8, wherein the morphological analysis unit extracts only a noun and a verb from the criteria information (Cras, Fig. 7 element 710 and analyzing grammatical structure. Para 0057 for Imposing the object's name to be used as a noun phrase may help to disambiguate the stemming process.  For instance, "left" could be stemmed either to itself (as a noun) or to "leave" (as a verb), depending on its grammatical usage).  
As to claim 10,
The combination of Cras, and Gillam teaches an analysis system comprising: in addition to the units of the sample category identification device as recited in claim 1, 
h) a measurement data reading unit configured to read measurement data by receiving an input of measurement data of a target sample (Gillam, para 0111, The available functions include comparing a query name (i.e., input) with one or more candidate names to produce an ordered list of candidate names with the highest probability of representing the same named person. This functionality is referenced as the name comparison tools 212 (i.e., measurement data reading unit)); and 
i) a determination unit configured to determine a pass or fail of the target sample by extracting a term of a combination of a numeric value and a predetermined unit of a physical quantity from one or a plurality of terms related to the predetermined criteria as a threshold value and comparing the physical quantity included in the measurement data with the threshold value, for each category candidate extracted by the category candidate extraction unit (Gillam, para 0131, Upon receipt of an input name, the parser accesses a name database, referred to as Name Data Object (NDO), that indicates the probability that a particular name phrase of the name is a given name, a surname, a qualifier, or a title (i.e., category candidate extraction). Using culture-specific rules, the parser applies the selected parsing technique to parse the name into a title, a given name, a surname, and a qualifier. Then, based on the probabilities from the NDO, the parser (i.e., determination unit) calculates a validity score for the name parse, and compares the calculated validity score against a threshold. If the validity score fails to meet the threshold, the parse is deemed invalid, the name phrases of the name are reordered, and the name is parsed and verified again).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference Roulland et al. (US 20080091408 A1) discloses a computer retrieval system includes memory which stores instructions for (1) receiving a user query in a natural language, (2) identifying text strings from an associated knowledge base, each containing at least one expression (word or multi-word expression) which is matched with at least one expression of the user query, (3) refining the user query by representing at least a group of the text strings as a navigation tree in which each of a plurality of selectable nodes comprises an expression representative of at least one syntactic unit in at least one of the identified text strings and wherein relationships between syntactic units are used in structuring the nodes of the navigation tree, and (4) retrieving text from the knowledge base related to the refined query. A processor executes the instructions.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



1/10/2021

/NARGIS SULTANA/Examiner, Art Unit 2164